Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 5, 2021 has been entered.
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“at least one film cooling device configured to cool the blown film with at least one fluid stream provided around the blown film in a circular manner” in claim 3 (e.g., see specification at p. 1-3 and 7-8; fig. 5; cooling ring provides fluid stream for removing heat); 
“at least one pressure-providing device configured to use overpressure or underpressure on one side of the blown film to convey the blown film to the film cooling device” in claim 3 (e.g., see specification at p. 1-3 and 7-8; fig. 5; cooling ring uses overpressure or underpressure to pull film to cooling ring);
“a film thickness measuring device configured to measure a thickness of the blown film at different angular positions along the circumference of the film cooling device” in claim 4;
	“at least one control module configured to control the manufacturing of the blown film” in claim 5 (e.g., see specification at p. 9, 3rd paragraph; computing apparatus);
“the at least one control module is configured to control the at least one fluid stream in accordance with a desired thickness of the blown film along the circumference” in claim 6 (e.g., see specification at p. 9, 3rd paragraph, and at p. 11, 2nd paragraph; computing apparatus); and
“a film sealing device configured to seal off the at least one pressure-providing device from an outer environment” in claim 8 (e.g., see specification at p. 10, 2nd paragraph; fig. 10; cooling ring acts as a seal).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Achelpohl (US 5,580,582) in view of Planeta (US 4,728,277).

at least one film extruder configured to generate at least one melt strand; at least one melt distribution tool configured to convert the at least one melt strand into a circulating melt layer; a film outlet nozzle configured to dispense the circulating melt layer, to form the blown film (fig. 1; col. 3, lines 45-56); and
	at least one film cooling device configured to cool the blown film with at least one fluid stream provided around the blown film in a circular manner; wherein at different angular positions along a circumference of the film cooling device the at least one fluid stream has at least one of different temperatures and different volumetric flows (figs. 1-4; col. 1, line 60, to col. 4, line 36; cooling ring 1 providing differential cooling fluid stream in a circular manner wherein different angular positions have different temperatures by a plurality of heaters or hot/cold nozzles which are individually at the different angular positions, the hot/cold nozzles can also selectively add fluid resulting in different volumetric flows);
	(Claim 7) wherein the at least one fluid stream is a stream of air (col. 3, line 45, to col. 4, line 23).
	However, Achelpohl (US 5,580,582) does not disclose at least one pressure-providing device configured to use overpressure or underpressure on one side of the blown film to convey the blown film to the film cooling device.
Planeta (US 4,728,277) discloses a blown film line apparatus for manufacturing a blown film (fig. 4), the apparatus comprising:
at least one extruder; a film outlet nozzle 12 (col. 4, lines 18-32; an extruder feeds die 12); 
at least one film cooling device 74 configured to cool the blown film with at least one fluid stream provided around the blown film in a circular manner (fig. 4; col. 6, line 46, to col. 5, line 18; cooling ring 74); 

a film sealing device configured to seal off the at least one pressure-providing device from an outer environment (col. 7, lines 8-18; cooling rings 76a, 76b, 76c strip air flows from continuing along the film; for example in fig. 4, cooling ring 76b seals off cooling ring 76c from upward air flow by stripping the upward air flow away from the cooling ring 76c; 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the apparatus of Achelpohl (US 5,580,582) with at least one pressure-providing device configured to use overpressure or underpressure on one side of the blown film to convey the blown film to the film cooling device, as recited by Planeta (US 4,728,277), because such a modification is known in the art and would provide an alternative configuration for the apparatus known to be operable for stabilizing the film.
	As to claim 8, it would have been further obvious to modify the apparatus with a plurality of cooling rings (76a, 76b, 76c), as recited by Planeta (US 4,728,277), because such a modification is known in the art and would provide an alternative configuration for the apparatus known to be operable for stabilizing the film and for sealing from an outer environment.
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Achelpohl (US 5,580,582) in view of Planeta (US 4,728,277) as applied to claims 3 and 7-8 above, and further in view of Konermann (US 5,281,375).
Achelpohl (US 5,580,582) and Planeta (US 4,728,277) do not disclose the limitations of 

Konermann (US 5,281,375) disclose a blown film line apparatus for manufacturing a blown film (fig. 1), the apparatus comprising:
at least one film cooling device 3 configured to cool the blown film with at least one fluid stream provided around the blown film in a circular manner; wherein at different angular positions along a circumference of the film cooling device the at least one fluid stream has at least one of different temperatures and different volumetric flows (figs. 1-3; col. 6, line 16, to col. 7, line 37);
(Claim 4) a film thickness measuring device configured to measure a thickness of the blown film at different angular positions along the circumference of the film cooling device (col. 6, lines 51-57 and 66-68);
(Claim 5) at least one control module configured to control the manufacturing of the blown film; (Claim 6) wherein the at least one control module is configured to control the at least one fluid stream in accordance with a desired thickness of the blown film along the circumference (col. 6, lines 51-68; control unit 12 with a closed circuit controls fluid streams in accordance with a desired thickness profile).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the apparatus with a film thickness measuring device or a control module, as recited by Konermann (US 5,281,375), because such a modification is known in the art and would provide an alternative configuration for the apparatus enabling feedback control of the film thickness.
Response to Arguments
Applicant's arguments filed March 5, 2021 have been fully considered but they are not persuasive.  
Applicant’s arguments have been considered but are moot because the new ground of rejection.  Applicant argues that Planeta and Cree do not disclose different temperature/volumetric fluid flows at 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744